DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, claim 2 recites “in which the starting version of the second environment representation is the same as the first environment representation[,]” which renders the claim indefinite since the recitation is in contradiction with claim 1. More specifically, claim 1 states that “the first and second environment representations comprise respective different geometrical representations of the virtual environment[.]” According to page 9 line 17 – page 10 line 2, it appears that the first environment representation is the starting version of the second environment representation which is iteratively modified to become the second environment representation. In light of the specification and as best understood by the Examiner, the first environment is interpreted as being modified to become the second environment representation. 
Claim 5 recites the limitation "testing whether the prevailing second environment representation . . . ." in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrover et al. (US 2016/0269712), hereinafter referred to as Ostrover.

Regarding claim 10, Ostrover teaches apparatus (¶[0045]: the apparatus) comprising a processor (¶[0052]: the processors of the apparatus) configured to: 
generate a first environment representation (¶[0062]: the scene in which the two actors A and B are talking and moving along paths E and F) for rendering a video representation of a virtual environment (¶[0062], [0064]: the scene in which the two actors A and B are talking and moving along path E and F are rendered to be viewed by the user); 
generate a second environment representation (¶[0063]: the scene illustrated on FIG. 4) for rendering an audio output at a virtual listening position (¶[0062]-[0065]: the audio objects distributed at the spatial positions (e.g., the spatial positions associated with the positions of the actors)) within the virtual environment (¶[0062]-[0064]: the scene) in response to sounds generated by one or more virtual sound sources (¶[0062]-[0064]: the sounds generated by the actors) within the virtual environment (¶[0062]-[0065]: the spatial positions of the audio corresponding to the positions of the virtual objects (e.g., the positions of the actors) are distributed); 
in which the first and second environment representations (¶[0062]-[0063]: the scenes illustrated in FIGS. 3-4) comprise respective different geometrical representations (¶[0062]-[0063]: the geometrical representations in the scenes) of the virtual environment (¶[0062]-[0063]: the scene in the FIG. 4 includes a wall W and doorway D whereas the scene in FIG. 3 only includes the outer boundary walls); 
in which processor (¶[0052]: the processors of the apparatus) is configured to generate the second environment representation (¶[0063]: the scene illustrated on FIG. 4) by: 
generating a starting version of the second environment representation (¶[0063]-[0065]: the processor generates the segment of the scene where actor B is behind the wall W and is talking to actor A); and 
modifying the starting version (¶[0063]-[0065]: the segment of the scene where actor B is behind the wall W and is talking to actor A) of the second environment representation (¶[0063]-[0065]: the scene is modified by actor B moves around the wall W and forward toward position B1 while talking and actor A walking through the doorway D to position A1).

Claims 1 and 9 are rejected for similar reasons as claim 10 since the apparatus taught by Ostrovert performs the steps stored on a non-transitory computer machine-readable medium (¶[0071]).

Claim 11 is rejected for similar reasons as claim 10 since the apparatus taught by Ostrovert may be a video game apparatus (¶[0070]). 

Regarding claim 2, Ostrovert teaches the method of claim 1. 
Ostrovert further teaches in which the starting version of the second environment representation (¶[0062]: the scene in which the two actors A and B are talking and moving along paths E and F) is the same as the first environment representation (¶[0062]-[0065]: the scene in which the two actors A and B are talking and moving along paths E and F may be modified to the scene illustrated in FIG. 4 if the actors were to enter another room with the configuration of the scene illustrated on FIG. 4).

Regarding claim 3, Ostrovert teaches the method of claim 1. 
Ostrovert further teaches in which the starting version of the second environment representation (¶[0063]-[0065]: the segment of the scene where actor B is behind the wall W and is talking to actor A) is different to the first environment representation (¶[0062]-[0065]: the segment of the scene where actor B is behind the wall W and is talking to actor A is different than the scene illustrated in FIG. 3). 

Regarding claim 4, Ostrovert teaches the method of claim 1. 
Ostrovert further teaches in which the modifying step (¶[0063]-[0065]: the scene is modified by actor B moves around the wall W and forward toward position B1 while talking and actor A walking through the doorway D to position A1) comprises iteratively modifying the starting version of the second environment representation (¶[0063]-[0065]: the segment of the scene where actor B is behind the wall W and is talking to actor A) by a succession of two or more iterations (¶[0063]-[0065]: the scene is modified by actor B moves around the wall W and forward toward position B1 while talking then at a later time the scene is modified by actor A walking through doorway D to position A1), each iteration other than a last iteration generating a modified representation to be further modified by a next iteration (¶[0063]-[0065]: the scene is modified by actor B moves around the wall W and forward toward position B1 while talking then at a later time the scene is modified by actor A walking through doorway D to position A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovert in view of Tsingos (US 2019/0116450).

Regarding claim 6, Ostrovert teaches the method of claim 1; however, Ostrovert is silent to in which the modifying step comprises changing, adding or removing one or more geometrical features.
Tsingos teaches in which the modifying step (¶[0080]-[0085]: the transitional panning method applied for audio object 520c) comprises adding one or more geometrical features (¶[0080]-[0085]: if the audio object 520c is close enough to the reproduction environments 100f, the audio object 520c will be added to reproduction environment 100e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostrovert to include in which the modifying step comprises changing, adding or removing one or more geometrical features, as taught by Tsingos.
One of ordinary skill would have been motivated to include this modification to provide reverberation effects to a virtual environment of a game (¶[0003]). 

Regarding claim 7, Ostrovert in view of Tsingos teaches the method of claim 6. 
Tsingos further teaches in which the step of changing one or more geometrical features (¶[0080]-[0085]: if the audio object 520c is close enough to the reproduction environments 100f, the audio object 520c will be added to reproduction environment 100e) comprises changing an audio propagation property of the one or more geometrical features (¶[0080]-[0085]: the panning methods applied for audio object 520c is altered based on which zone the audio object 520c is located).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ostrovert in view of Jaatinen et al. (US 2019/0251603), hereinafter referred to as Jaatinen.

Regarding claim 8, Ostrovert teaches the method of claim 1; however, Ostrovert is silent to executing at least the modifying step by a trained machine-learning processor.
Jaatinen teaches executing at least the modifying step (¶[0018]: the adjustments made to the playing environment) by a trained machine-learning processor (¶[0018]: data is analyzed by the first machine-learning system to create the playing environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostrovert to include executing at least the modifying step by a trained machine-learning processor, as taught by Jaatinen.
One of ordinary skill would have been motivated to include this modification to improve the generation of the game environment using artificial intelligence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653